Citation Nr: 1712547	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-42 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Veteran testified at a video conference hearing before the Board in July 2014.  A copy of the transcript has been associated with the claims file.  

An October 2014 Board decision remanded the case for additional development and determined that entitlement to a total disability rating based on individual unemployability (TDIU) was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).  In March 2015, the Veteran withdrew all issues on appeal except for the TDIU issue.  In April 2016, the Board again remanded the claim for additional development.  


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA's duty to notify was satisfied by way of an October 2014 letter that was sent to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records; VA and private treatment records; prison treatment records; Social Security Administration (SSA) records; and VA examination reports.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The Veteran was afforded VA examinations in May 2005, June 2007, March 2014, November 2014, and February 2015 to evaluate his service-connected cold weather injury residuals.  Additionally, a Social Work and Industrial Survey was obtained in November 2014.  The Board finds that, when taken together, these reports are adequate because the examiners conducted thorough reviews of the claims file, when necessary they examined the Veteran, and they described the Veteran's disabilities and their impacts in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Additionally, the Board finds that the RO has substantially complied with the relevant October 2014 and April 2016 remand directives which included providing the Veteran with proper VCAA notice, obtaining outstanding VA treatment records, affording the Veteran additional VA examinations and addendum opinions, and referring the Veteran's claim to the Director of Compensation Service for consideration of entitlement to an extraschedular TDIU for the period prior to November 21, 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As directed by the Board, the AOJ provided the Veteran with VCAA compliant notice in October 2014, obtained outstanding VA treatment records, and afforded the Veteran with VA examinations.  Additionally, in June 2016, the Director of Compensation Service issued an administrative decision denying entitlement to a TDIU on an extraschedular basis prior to November 21, 2014.  The AOJ readjudicated the Veteran's claim in a June 2016 Supplemental Statement of the Case, and the case was subsequently returned to the Board for adjudication.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in July 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in two subsequent remands, the Board gave the Veteran the opportunity to submit additional evidence in support of his claim and to undergo VA examinations in order to obtain medical opinions regarding the impact of the Veteran's service-connected disabilities on his employability.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities.  If a Veteran is found to be unemployable solely due to his service connected disabilities, then the case is to be referred to the Director of Compensation Service for extraschedular consideration.  The question therefore becomes whether or not the Veteran is unable to secure or follow a substantially gainful occupation solely due to service connected disabilities.  38 C.F.R. § 4.16(b).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Facts and Analysis

The Veteran filed his claim for entitlement to service connection for cold weather injury residuals on April 20, 2003, and he appealed the initial rating assigned.  During the pendency of this appeal, he has asserted that he is unemployable as a result of his service-connected cold weather injury residuals.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board thus finds that the Veteran's claim for TDIU was constructively received by VA on April 20, 2003, the date on which VA received the Veteran's claim for entitlement to service connection for cold weather injury residuals.

Prior to November 21, 2014, the Veteran was service connected for the following disabilities: (i) history of frostbite, left hand, rated as 10 percent disabling; (ii) history of frostbite, right hand, rated as 10 percent disabling; (iii) history of frostbite, left foot and toes, rated as 10 percent disabling; (iv) history of frostbite, right foot and toes, rated as 10 percent disabling; (v) history of frostbite, left ear, rated as 10 percent disabling; (vi) history of frostbite, right ear, rated as 10 percent disabling ; and (vii) history of frostbite, nose, rated as 10 percent disabling.  With consideration of the bilateral factor, these disabilities combine to a 50 percent rating.  Noting that the Veteran's disabilities share a common etiology, the Veteran had one disability rated as 50 percent disabling, and he did not meet the schedular criteria for a TDIU outlined above.  38 C.F.R. § 4.16 (a).  Nonetheless, as noted above, in exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned, on an extraschedular basis, upon a showing that the individual is unable to secure and follow a substantially gainful occupation due to service-connected disabilities.  38 C.F.R. § 4.16(b).

Here, in accordance with the Board's remands, in May 2016, the RO referred the Veteran's claim of entitlement to a TDIU prior to November 21, 2014, on an extraschedular basis to the Director of Compensation Service for consideration of whether an extraschedular rating was warranted.  In May 2016, the Director of Compensation Service found that entitlement to a TDIU on an extra-schedular basis was not warranted.  

Thus, for the period prior to November 21, 2014, the Board must consider whether the competent evidence otherwise demonstrates that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

Since November 21, 2014, the Veteran was service connected for the following disabilities: (i) history of frostbite, left hand, rated as 30 percent disabling; (ii) history of frostbite, right hand, rated as 30 percent disabling; (iii) history of frostbite, left foot and toes, rated as 30 percent disabling; (iv) history of frostbite, right foot and toes, rated as 30 percent disabling; (v) history of frostbite, left ear, rated as 10 percent disabling; (vi) history of frostbite, right ear, rated as 10 percent disabling ; and (vii) history of frostbite, nose, rated as 10 percent disabling.  With consideration of the bilateral factor, these disabilities combine to a 90 percent rating.  Noting that the Veteran's disabilities share a common etiology, the Veteran had one disability rated as 90 percent disabling, and he did meet the schedular criteria for a TDIU outlined above.  38 C.F.R. § 4.16 (a).

Accordingly, for the period since November 21, 2014, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

After careful review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against the award of a TDIU on either a schedular or extraschedular basis, as explained below.

The record reflects that the Veteran last worked in 1999 as a mental health technician.  He previously worked as a day laborer and a nursing assistant.  Additionally, the Veteran attended two years of commercial art school.  The Veteran was in prison from 1999 to 2003 and from 2008 to 2013.  

The Veteran has reported that he left his former employment as a mental health technician due to service-connected frostbite injuries.  

Specifically, during the July 2014 Board hearing, the Veteran testified that he quit working in 1998 due to pain from his service-connected frostbite residuals.  In an October 2014 letter, the Veteran asserted that he tried to work in the past, but he could only work for about six months at a time because of the unbearable pain, which would lead him to "self-destruct" and self-medicate.  In an October 2014 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that his frostbite injuries and nerve damage prevented him from working and that he became too disabled to work in 1999.  In a November 2014 statement, the Veteran reported that after his 1994 discharge from the military, the pain from the frostbite was too much for him to be employed, so he went from job to job every nine months to a year.  In a July 2016 statement, the Veteran reported that he tried working many jobs after military discharge, but he "could only last a few months before the pain and limitations made [him] look for other options."  He indicated that after many failures, he gave up and starting using drugs.  

The Board, as fact finder, is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006); see also Deloach v. Shinseki, 704 F.3d 1370, 1380 (Fed. Cir. 2013) ("The Court of Appeals for Veterans Claims, as part of its clear error review, must review the Board's weighing of the evidence; it may not weigh any evidence itself.").

It is noted that competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("[A]lthough interest may affect the credibility of testimony, it does not affect competency to testify.").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

After review of the record, and finding internal inconsistencies and inconsistency with other, more credible evidence, the Board finds that the Veteran's assertions that his previous employment was terminated, in whole or in part, due to service-connected disabilities, while competent evidence, is outweighed by the other lay and medical evidence, and is not credible evidence.  The aforementioned statements made by the Veteran for purposes of obtaining VA compensation are inconsistent with, and outweighed by, the lay and medical evidence more contemporaneous to the time that the Veteran left his employment.

In this regard, VA treatment records show that less than a year after the Veteran's discharge from service, he was admitted to an inpatient drug treatment program in September 1995.  He reported using cocaine from 1988 to the present, and he indicated that the negative effects of his drug use were that he sold all of his personal possessions for cocaine and was homeless.  He also indicated that his cocaine use was problematic because he became unemployed.  After completion of the inpatient substance abuse treatment program in October 1995, the Veteran was admitted to a two month long domiciliary program for homeless Veterans, where he worked as a nurse's aide and received satisfactory work evaluations.  Upon discharge from that program in December 1995, the Veteran indicated that he planned to continue working as a nurse's aide and exercise regularly at the YMCA.  There were no discharge medications or physical activity limitations.  

During a February 1996 follow-up group meeting, the Veteran reported completing the first of his schooling goals and that he was progressing well and had made significant lifestyle changes.  During a March 1996 follow-up group meeting, the Veteran reported that he was waiting to hear if he had been accepted for a CNA position.  During a May 1996 follow-up group meeting, the Veteran reported "gratitude for his new job and recovery."  In December 1996, the Veteran was irregularly discharged from treatment due to non-attendance.  

In February 1997, the Veteran reported a relapse of drug use and requested further inpatient treatment of his cocaine dependence.  In his report of past medical history, he indicated that he suffered a frostbite injury to his nose, ears, and fingers "without any further problem."  The Veteran was admitted for a month-long inpatient treatment program, where his only physical complaints were related to a non-service connected skin rash.     

An April 1997 VA treatment note shows that the Veteran reported that he was eager to start working again, and he was referred to a work and independent living skills program.  A May 1997 psycho-social rehabilitation treatment plan shows that the Veteran's "facilitating factors" included a strong desire to work again, a strong work ethic, and "appears to be strong and healthy."  

A July 1997 VA group therapy note shows that the Veteran was working successfully in a CWT position at Fort Lewis, demonstrating initiative and willingness to work.  A September 1997 work and independent living skills program summary shows that the Veteran was accepted into a CWT woodshop position in April 1997, and he was selected to be a team leader in May 1997.  He worked regularly in the woodshop through June 1997, when it closed.  He was selected for a full-time CWT Army Community Service position at Fort Lewis in June 1997, where he was well-liked by staff.  In August 1997, he accepted a full-time position as a phlebotomist at a local blood bank.  

A September 1997 group therapy note shows that the Veteran liked his job at the blood bank because of its "fast pace."  

A February 1998 group therapy note shows that the Veteran was promoted to floor manager at his job and had been clean from cocaine for a year.  A March 1998 VA treatment record shows that the Veteran was preparing to take a civil service examination for a mental health technician position at Western State Hospital.  He also reported that he was working full time.  A November 1998 group therapy note shows that the Veteran "really enjoys his new job at Western State."  A March 1999 VA progress note shows that the Veteran "continues to work full time and his recovery is intact."   

An April 1999 VA treatment record shows that the Veteran reported discomfort related to his previous frostbite injuries, especially in his feet.  He indicated that in wintertime, his feet feel cold or burning when exposed to cold.  The impression was mild peripheral neuropathy vibration, distal decay only, and questionable Raynaud's disease as the primary problem or possibly secondary to frost bite injury.  The Veteran was advised to quit smoking.  

In May 1999, the Veteran attempted to enlist in the Army Reserves.  A report of medical history completed at that time shows that the Veteran reported that his present health was good, although he did report swollen and painful joints.  The Veteran was ultimately found not qualified for enlistment due to his history of frostbite.  

A September 1999 VA progress note shows that the Veteran was being evicted due to not paying rent.  He reported that he lost his job and that he was using drugs again.  The Veteran was discharged from the VA Supportive Housing program in November 1999.  

The record reflects that the Veteran was incarcerated from 1999 to 2003.  Prison treatment records reflect that the Veteran reported being unable to keep a job because of his drug use and depression.  While in prison, he was diagnosed with depression and bipolar disorder.  A January 2002 prison psychiatric evaluation shows that the Veteran reported a drug and alcohol problem while in service.  He reported keeping jobs for about a year, after which he would get depressed and use drugs.  A February 2002 prison treatment record shows that the Veteran asked to get out of his job because of boredom.  A February 2003 prison treatment record shows that the Veteran wanted to work on strategies for keeping a job and preventing a cocaine relapse post-release.

On the Veteran's April 2003, VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran reported that mental illness, bipolar disorder, depression, and paranoid delusions prevented him from working.  

An April 2003 Workplace Functional Ability Medical Report shows that the Veteran was not capable of work due to bipolar disorder and anti-social personality.  

During a May 2003 VA psycho-social evaluation, the Veteran attributed his unemployability to "difficulty with short term memory as a consequence of years of cocaine drug dependence."  

VA treatment records from July 2003 show that the Veteran was engaged in his art work and made a goal to complete one painting per week for an art portfolio.  He reported working on artwork three to four hours daily and enjoying "weekends with his father."  The Veteran "seem[ed] motivated, active, and disciplined in achieving his weekly goals."  Additionally, the Veteran participated in a VA recreation therapy group involving bowling.  

VA treatment records from August 2003 show that the Veteran reported that his medications were stabilizing.  He noted difficulty sleeping, a mild tremor, low to moderate anxiety, and suspiciousness.  He reported that his energy was "back up and close to normal," and that he had returned to his art and was working on a project that he described as "very elaborate and heavy."  He also reported that he was working daily on artwork, with the goal to apply to and attend art school.  Later in August 2003, the Veteran reported that he was working on his art, but was only able to focus for about two hours at a time.  

In a September 2003 VA treatment note, a VA social worker indicated that the Veteran "does not function well in all social and vocational settings" because he is "slow to process new information and often is only able to follow through on tasks after several days of delays and forgetting."  The social worker summarized that the Veteran "is not stable enough on his medication to perform regular gainful employment."  

A September 2003 VA treatment record shows that the Veteran reported feeling stressed-out and depressed by his social situation, including homelessness and growing indebtedness.  He also reported "intense feelings of guilt over his past use of cocaine and how he abandoned his family and his patients when he relapsed into cocaine."  He indicated that he was not capable of holding a job and that he was too on edge to work at his art.  He was diagnosed with schizoaffective disorder, social anxiety disorder, polysubstance dependence in sustained prolonged remission, provisional generalized anxiety disorder, provisional PTSD, and "cannot exclude personality and cognitive changes secondary to remote head injury."  The physician opined that the Veteran was "certainly unemployable at this time and will need cognitive testing once his medications are stabilized."  

A September 2003 VA psychological evaluation shows that the Veteran attended art school after high school, but did not receive a degree.  He reported that he was employed by the school and did other art work as well, making "a really good living."  He reported that he started using drugs in high school and that he was an alcoholic in the military.  He indicated that when he got out of the Army, he was homeless for one year because he could not get work.  He reported that he underwent drug treatment programs through the VA and that he obtained work as a nursing escort, transporting patients.  He indicated that he worked for 9 or 10 months, and then had a relapse.  He reported that he spent three years in prison for drug dealing, forgery, and bank robbery.  The psychologist indicated that the Veteran displayed diffuse brain impairment, likely as a result of his several episodes of loss of consciousness and his heavy substance abuse at a young age.  The psychologist also indicated that the Veteran would "benefit from supported employment, as his cognitive impairment likely would preclude competitive employment, [and] [h]e would likely gain self-esteem from employment, or possibly some type of volunteer work which would allow him to feel useful to society."  

In an October 2003 rating decision, the RO granted entitlement to non-service connected pension due to schizoaffective disorder and social anxiety disorder.

A November 2003 VA group therapy note shows that the Veteran reported getting out and taking walks in order to cope with his PTSD and depression.  

A January 2004 VA treatment record shows that the Veteran reported that when he left the military in 1994, he wanted to further his abilities as a medic and became interested in physician assistant school.  He reported that he applied at many hospitals to work "at any position having to do with medic stuff," but all of the responses indicated that he was overly trained, but under-certified, so he was not hired.  The Veteran indicated that this disappointment led to smoking drugs a year after his discharge, and "he was hooked...[h]e could not let go."  He reported that currently, he has had a hard time being motivated to do anything.  The VA social worker indicated that the plan was, inter alia, to set up a PT consult "as [the Veteran] has indicated he enjoys weight lifting."  

A January 2004 VA primary care note shows that the Veteran's main concern was "his skin condition that continues to worsen."  He also reported suffering from frontal headaches.  On examination, the Veteran's gait was normal, and he had normal strength, bulk, and tone in all extremities.  

During a February 2004 SSA consultative examination, the Veteran reported that he was currently unemployed and that "[h]e has been unable to function because of his mental and substance abuse disorders." 

During a March 2004 Board hearing related to the Veteran's claim of entitlement to service connection for frostbite residuals, the Veteran reported that he could walk about the length of a football field before he started getting a "pins and needles" sensation in his feet.  He also testified that "[t]here's a lot of times I walk away from jobs because I don't want to be out in the heat all day.  I've been through hundreds of jobs since the military...I can't hold a job longer than six months."  

Social security records show that the Veteran started receiving disability benefits in March 2004 with a disability onset date of July 2003.  The primary diagnosis was schizoaffective disorder, and the secondary diagnosis was anxiety related disorder.  In the Veteran's initial application for SSA disability benefits, he reported that he could not hold a job longer than two months due to mental illness and nerve damage to his feet and hands.  The Veteran was initially found capable of performing medium, light, and sedentary work, but not capable of performing highly skilled work around the public.  He was initially found not to be disabled.  However, an April 2004 case analysis shows that as of July 2003, when diagnoses of possible schizoaffective disorder and bipolar disorder were raised and cognitive decline was mentioned, "there is a clear and steady decline in his mental health with obvious breakthrough of psychotic symptoms and thought disorganization."  

An October 2004 VA treatment note shows that the Veteran was working as a volunteer at the VAMC.  

In an April 2005 letter, the Veteran's treating VA psychiatrist opined that the Veteran was disabled and unable to work due to his mental health disorders.  

This more contemporaneous evidence supports a finding that non-service connected psychiatric disability and substance abuse, rather than any service-connected disability, was sufficiently incapacitating to render the Veteran unable to work. 

Moreover, the Veteran has made more recent inconsistent statements regarding his employment history and his reasons for leaving employment.  

During a May 2005 VA cold weather injury examination, the Veteran described his previous jobs as being very stressful for him, and he reported that he frequently did not show up for work and ultimately was fired from most of his positions.  Although the Veteran reported difficulty working outside in the cold weather, he did not attribute his employment terminations to his service-connected disabilities.  An April 2007 VA treatment record shows that the Veteran reported he was having a hard time finding employment because of his felonies.  

In contrast, the Veteran recently started attributing his employment problems after service to his service-connected frostbite injury residuals.  During a November 2014 VA mental disorders examination, the Veteran reported that he left many of his previous jobs due to difficulty tolerating stress.  However, during a subsequent social and industrial survey with the same VA examiner, the Veteran indicated that he left his previous jobs due to foot pain.  The examiner indicated that as a result, the Veteran "is deemed a questionable historian."  

The reported inconsistencies on these ancillary factual questions further indicate that the histories the Veteran has provided for VA disability compensation purposes are at odds with other histories that were previously given for other purposes, including for treatment purposes, and are not credible. 

Nonetheless, the Board acknowledges that the focus of a TDIU rating should not be on the Veteran's unemployment and the reasons why he is unemployed; rather, the focus must be on whether his service-connected disabilities currently render him unable to secure or follow substantially gainful employment.  

In this regard, a May 2005 VA EMG consultation note shows that the Veteran complained of intermittent numbness, tingling, and pain involving his hands, feet, and nose, primarily experienced with colder weather or prolonged walking.  The EMG showed a "normal electrodiagnostic study."  Specifically, there was no evidence of focal compression neuropathy involving median or ulnar nerves in either upper extremity and no evidence of a peripheral poly neuropathy.   

During a May 2005 VA examination, the Veteran reported pain and tingling in his hands, feet, nose, and ears when he is exposed to cold weather.  He indicated that in the warm weather, he has very few symptoms.  He reported developing discomfort in his feet after standing for more than two minutes or walking for more than five minutes.  The Veteran reported pain, numbness, and tingling in his hands when holding a cool drink.  He also reported difficulty working outside in the cold weather.  Regarding employment history, the Veteran reported that he last worked in 1999 as a nursing assistant.  He indicated that he has had numerous jobs and that he is unable to keep a job for more than six months.  He described jobs as being very stressful for him, and he reported that he frequently did not show up for work and ultimately was fired from most of his positions.  The Veteran reported that his daily activities are rather sedentary.  He reported that he does do some walking and that he was helping his mother paint her mobile home.  After examination, the VA examiner indicated that there was no objective evidence of any chronic residuals of frostbite and that the Veteran's "complaints are purely subjective with no objective confirmatory evidence of chronic active changes of the frostbite."  

A June 2005 VA treatment record shows that the Veteran was working eight hours a day helping his mother remodel her mobile home "to see if [he] could get back into the swing of things."  

A March 2006 VA treatment record shows that the Veteran reported improved psychiatric symptoms.  He indicated that he was helping his mother remodel her house and that he was flying radio-controlled model airplanes as a hobby.  

A June 2006 VA treatment record shows that the Veteran reported that he was staying busy working in the yard and painting interior walls.  

An April 2007 VA treatment record shows that the Veteran reported that his mental health issues were stable, and he "feels good."  He reported that he contacted Social Security and they said he can find employment and they will not totally cut him off from disability to make sure that he can really start to support himself again.  The Veteran was referred for possible job training and placement.  

During a June 2007 VA examination, the Veteran reported intermittent pain, numbness, tinging, and "falling asleep" of his distal fingertips and toes, as well as no sensation along his ears and intermittent whitening and scabbing up of the distal tip of his nose and the tops of his ears.  He also stated that he has "a loss of sensation and muscle tone in his hands if he quits working out."  He reported that at times when he is walking he cannot feel his feet, then they will become a club-like sensation and his distal great toenails will turn black.  

The record reflects that the Veteran was incarcerated from October 2008 to February 2013 for bank robbery.  

A July 2010 prison treatment record shows that the Veteran requested insoles for his boots due to a history of nerve damage due to frostbite.  He indicated that he was working in general maintenance, and his boots hurt his feet.  

A January 2012 prison treatment record shows that the Veteran reported bilateral foot pain from a case of frostbite that he had years ago.  He reported a deep ache in both feet.  He also indicated that the symptoms are usually tolerable, but they are exacerbated when standing for long hours.  He requested insoles to help with his symptoms.  

In a July 2012 letter, the Veteran reported that his "condition on his feet are worse than before, I feel like I'm walking on broken bones."  

A December 2013 VA emergency department note shows that the Veteran reported "painful prickly sensations across the bottoms of his feet and toes."  On examination, the Veteran's feet felt cool, but there were no bony deformities.  He was referred to podiatry.  

A December 2013 VA treatment record shows that the Veteran reported intermittent numbness, tingling, and pain involving his hands and feet, exacerbated by exposure to cold or prolonged walking.  

The Veteran was afforded a VA examination in March 2014.  He reported chronic residual nerve pain in the hands and feet, made worse with cold exposure.  X-rays of the hands and feet were normal.  The examiner opined that the Veteran's frostbite residuals impacted his ability to work in that "the Veteran is unable to stand or walk for more than 5 minutes at a time.  He experiences pain, burning, and tingling in the hands and feet.  Cold exposure worsens pain in the hands and feet, ears and nose."  

A March 2014 VA treatment record shows that the Veteran reported "some bone pain in his feet."  On examination, the Veteran had full range of motion and normal strength in all lower extremity muscle groups.  Nerve conduction studies were normal.  

A March 2014 VA group therapy note shows that the Veteran reported becoming more involved in the area of remote controlled aircraft piloting and that he was planning a trip in May to a "big flying event."  

A March 2014 VA mental health note shows that the Veteran was looking forward to an upcoming trip to compete in a radio controlled airplane contest.  

In an April 2014 statement, the Veteran indicated that he was "totally limited in what I can do" due to his frostbite injuries.  He reported that if he tries to do things for longer than five minutes, his "skin turns white, rubs off, bleeds, and I lose nails."  See April 2014 VA Form 9.

A June 2014 VA treatment record shows that the Veteran reported no pain.  He indicated that he recently spent time with his father in Texas at a remote controlled flying event.  

A July 2014 VA treatment record shows that the Veteran was told by his probation officer to "slow down in his activities" due to missing two urinalysis tests.  The Veteran reported that he was involved in various activities associated with his hobby of remote-control flying.  

During the July 2014 Board hearing, the Veteran testified that he had been seen at the VAMC emergency department the day before with swollen, cracking, and discolored feet.  He testified that he cannot walk for longer than five minutes in the summertime or two minutes in the wintertime without "so much pain that [he] just ha[s] to lay down."  He reported that the bones in his feet "feel like they separate and move around," so that it is "practically impossible" for him to do anything.  The Veteran also testified that he last worked in 1998, but he could not work because he was constantly in pain.  The Veteran reported that his hobby was flying remote controlled planes because he only has to stand for seven minutes and then he "can go sit down."  

The AOJ searched for records of an emergency room visit in July 2014, but found none.  In December 2014, the Veteran indicated that he had not had any emergency room visits of any kind since March 2014.

An August 2014 VA group therapy note shows that the Veteran reported walking an hour or two per day in order to manage his stress.  

In an October 2014 letter, the Veteran asserted that his injuries "limit me from doing basic things in life like walking longer than 5 minutes, working, or even recreation" due to unbearable pain and "feeling of bones moving around in my feet."  He also reported that his hands get stiff and painful.  The Veteran indicated that he tried to work in the past, but he could only work for about six months at a time because of the unbearable pain, which would lead him to "self-destruct" and self-medicate.  The Veteran reported that he was taking classes at the homeless community at which he lived and that he had "involved himself in a hobby of flying remote control planes."  

In an October 2014 letter, the Veteran's friend reported that the Veteran "is in pain" when asked to play sports, go fishing or hiking, or walking to the store.  The Veteran's friend reported that the Veteran has trouble walking.  Another friend reported in an October 2014 letter that the Veteran does not participate in anything because of pain and anxiety.  

In November 2014, the Veteran underwent a social and industrial survey.  The examiner initially noted that the Veteran "had difficulty providing specifics about timelines and timeframes with regard to some of his symptoms and dates of employment," and that the Veteran "contradicted himself at times."  The examiner indicated that as a result, the Veteran "is deemed a questionable historian."  The Veteran reported that he previously worked in medical departments in the VA and as a health technician.  He reported leaving many of the jobs due to difficulty tolerating stress; however, the "Veteran then made claims that he left the positions due to foot pain."  He reported that he last worked in early 2006 helping his mother "flip houses."  The Veteran indicated that he earned his GED while incarcerated and that he attended a technical college studying commercial art prior to his military service.  The Veteran reported being angry that he does not work.  The examiner noted that the Veteran "initially reported that he does not work due to difficulties managing stress appropriately, and then later reported that he does not work as he cannot stand on his feet for long periods of time."  The examiner opined that "after interviewing the [V]eteran, carefully reviewing all records, and reviewing the literature regarding the [V]eteran's alleged disabilities, there is a dearth of evidence suggesting any functional impairment with regard to medical/physical conditions."  The examiner noted that the Veteran's bipolar disorder impacts his employability.   

The Veteran was afforded a VA cold injury residuals examination in November 2014.  The Veteran reported extreme foot pain during winter and nose pain that "goes back into my brain."  The Veteran indicated he could only work a half an hour at a time at a computer screen because after long sitting, he loses coordination.  The Veteran also reported that he cannot walk more than five minutes and that it "puts me down for three days if I walk to the store which is right across the street because of feet hurt."  The Veteran indicated that the frostbite residuals of his nose and ears do no impact employment.  On examination, the Veteran's feet and hands were normal, with no x-ray evidence of arthritis and no residual scarring noted.  The examiner indicated that the Veteran's cold injury residuals did not impact his ability to work.  The examiner further opined that the Veteran "is able to do any indoor occupation based on residuals from frostbite injury."  The examiner explained that the Veteran's initial frostbite injury was diagnosed as mild and the medical literature states that residuals of a frostbite injury are proportional to the original injury.  The examiner also noted that after the initial injury in 1994, the Veteran went on to participate in boxing competitions and earn the expert field medical badge and the German marksmanship badge, which "require vigorous physical activity."  The examiner indicated that this level of physical activity subsequent to the initial injury "directly contradicts any significant residuals from a prior frostbite injury."  The examiner also noted that residuals of frostbite injuries do not progressively deteriorate.  The examiner further indicated that the Veteran's "peripheral extremity pain is subjective in nature without any evidence to estimate the extent of disability secondary to distracting pain."  Therefore, the examiner opined that "the frostbite residuals would not prevent the [V]eteran from participating in any form of indoor occupation."  

A November 2014 VA treatment record shows that the Veteran received treatment for "two small red areas that look like healing blisters" on the top of his left foot.  

A December 2014 VA podiatry note shows that the Veteran reported foot pain for the past 20 years ever since he had frostbite.  He stated that the pain had been unchanged throughout the years.  He reported that when he is "just sitting around the house," it is tolerable, but when he tries to walk to the store, the pain is unbearable.  

The Veteran was afforded a VA cold injury residuals examination in February 2015.  The Veteran reported the same foot and hand pain that he reported in November 2014, and he indicated there had been no change in his symptoms.  After examination, the examiner opined that the Veteran's cold injury residuals did not impact his ability to work.  The examiner further indicated that the Veteran's frostbite residuals had resolved.  

After carefully considering the evidence cited above, the Board finds that the weight of the credible lay and medical evidence shows that the symptoms from the Veteran's service-connected disabilities do not prevent the Veteran from securing or following substantially gainful employment.  

The Board observes that while the Veteran's past work experience is limited, he attended art school prior to service and indicated that he was employed as an artist.  The Veteran had not been employed for a number of years.  On the other hand, it is also clear that he has not sought employment in a number of years.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  It is clear that the Veteran's nonservice-connected psychiatric disability is severe and indisputably plays a major role in him not being able to work.  Similarly, his well-documented and nonservice-connected substance abuse significantly impaired his ability to earn a living.  His hospitalizations were solely for psychiatric disability and substance abuse.  Moreover, the Veteran's criminal history and felony convictions are currently shown to impair his ability to find work.

In turning to the question of whether the Veteran is unable to obtain or sustain gainful employment due to his service-connected disabilities, during rating examinations, at Board hearings, and in numerous lay statements, the Veteran essentially described an inability to engage in any physical activity due to his service-connected cold injury residuals.  However, the level of severity claimed by the Veteran is not borne out by the other evidence of record, which shows that the Veteran retained significant functional ability throughout the appeal period.

In this regard, as highlighted in detail above, despite his allegations of severe symptoms precluding almost all activity, the record reflects that when the Veteran was not abusing drugs and had his mental health conditions under control, he engaged in art projects, participated in and travelled for remote controlled airplane competitions, participated in bowling, took classes, volunteered, and walked for exercise.  For example, when seeking treatment for foot pain in January 2012, the Veteran reported tolerable symptoms except with prolonged standing; however, in a July 2012 statement in support of his increased rating claim, the Veteran reported that his foot pain felt like standing on broken bones.  Similarly, during a March 2014 VA examination, the Veteran reported that he could not stand or walk for more than five minutes at a time, yet at a March 2014 VA treatment visit, the Veteran reported that he was planning a trip to a remote controlled flying event.  In an April 2014 statement in support of his claim the Veteran alleged that he was "totally limited" by pain, and at his July 2014 hearing the Veteran asserted that he could not stand or walk for more than two to five minutes.  However, in direct contrast, the Veteran reported to a treating provider in August 2014 that he was walking one to two hours per day for stress relief.  

In light of the above, the Board must find that the Veteran's lay reports of severe incapacitation due to service-connected cold injury residuals are less credible than the lay and medical evidence of record indicating that symptoms are of a milder severity and cause much less functional impairment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

Thus, the credible evidence of record reflects that the Veteran's frostbite residuals have been manifested by intermittent symptoms of pain and numbness in the feet and hands, exacerbated by cold weather.  Considering the service-connected disabilities alone, without regard to age or non-service-connected disabilities, the weight of the evidence shows that the Veteran is able to engage in work in an indoor environment.  The Veteran's past relevant work experience and education as an artist and nurse's assistant involved work in an indoor environment; therefore, the Veteran has relevant work experience and education for that type of work.  Additionally, the symptoms and functional impairment associated with the service-connected disabilities, either individually or collectively, would not interfere with the Veteran's ability to engage in that type of work. 


The Board emphasizes that there are multiple persuasive medical opinions that weigh against the Veteran's claim and are found to have great probative value.  VA examiners have consistently opined that the Veteran's disabilities, which resulted in some work limitations, would not preclude work entirely.  The Board emphasizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  However, the focus of the examiner is not on whether a veteran is unemployable due to his service-connected disabilities, but the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).

The Board attaches significant probative value to the November 2014 VA social and industrial survey and the November 2014 VA cold injury residuals examination.  The VA examiners in this case are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiners thoroughly reviewed the claims file, as is evident by their detailed discussions of the pertinent evidence of record, and they supported their opinions through detailed discussion of the facts of the Veteran's case.  The opinions regarding the Veteran's functional limitations and reasons for unemployability are fully supported by the credible record evidence, which shows that the Veteran retains significant functional ability despite his frostbite residuals.  

The Board acknowledges the March 2014 VA examiner's opinion that the Veteran's frostbite residuals impacted his ability to work in that "the Veteran is unable to stand or walk for more than 5 minutes at a time."  However, the Board affords this opinion little probative value as it appears to be overly reliant on the Veteran's own lay contentions regarding the severity of his impairment, which, as discussed above, are not credible.  

The Board also acknowledges the Veteran's assertions that he is unemployable due to his service-connected disabilities.  The Veteran is competent to describe the symptoms he experiences.  The Board also acknowledges that, in his military responsibilities as a medic and in his work as a nurse's assistant, the Veteran has been afforded at least some medical training.  However, the record does not indicate and the Veteran has not asserted that he has any specific medical expertise or experience which would enable him to offer an expert medical opinion regarding the type and degree of the occupational impairment associated with his disabilities.  The competent medical evidence offering detailed specific findings pertinent to the criteria governing the award of a TDIU is the most probative evidence with regard to evaluating the functional impact of the Veteran's service-connected disabilities on his employability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the unbiased competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and the impact of the service-connected disabilities on the Veteran's employability.

In forming this opinion, the Board is not relying on the Director of Compensation Service's administrative decision as evidence to support this denial.  See Wages v. McDonald, 27 Vet. App. 233, 239 (2015) (finding that the Board erred as a matter of law in assigning weight to the Director's decision).  Instead, the Board is relying on the lay and medical evidence of record that fails to persuasively establish that the Veteran's service-connected disabilities precluded him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities.  The Board reiterates that the sole fact that the Veteran is unemployed or has difficulty obtaining or following employment is not enough to warrant entitlement to a TDIU.  The Board notes that the Veteran's rating for his service-connected disabilities takes into account the limitations and difficulties he has due to these disabilities.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  In the present case, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  

While the Board remains sympathetic to the Veteran, and regrets his current condition, unfortunately the claim for entitlement to a TDIU rating must be denied.  After considering the limitations related to the service-connected disabilities as shown by the credible lay and medical evidence, the Veteran is capable of performing the type of work for which he had prior work experience when considering the symptomatology and functional impairment of service-connected disability alone, without regard to age or nonservice-connected disabilities.  Thus, the Board finds that, for the entire appeal period, the Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation.  Accordingly, the claim of entitlement to a TDIU is denied.  As the preponderance of the evidence is against the claim, the benefit-of -the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


